Citation Nr: 0830853	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico 


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
arm and hand condition.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, PA.  
Jurisdiction over his claim was subsequently transferred to 
the RO in San Juan, Puerto Rico, and that office forwarded 
the appeal to the Board.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for disability involving a 
left hand and arm condition as a result of VA cervical spine 
surgery performed in July 2004.  He asserts his left arm and 
hand have become numb and painful after the July 2004 spinal 
surgery.  However, the Board finds that additional 
development is needed before it can adjudicate this claim.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2007).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  Proximate cause may also be established where 
the veteran's additional disability was an event not 
reasonably foreseeable - to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider the type of risk that a 
reasonable health care provider would have disclosed as part 
of the procedures for informed consent (in accordance with 38 
C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

The Board finds that additional medical examination and 
opinion is warranted in this matter before a decision on the 
merits can be made, due to the unclear nature of the medical 
evidence of record.  The Board VA treatment records show that 
he underwent a cervical laminectomy in July 2004 at the 
Philadelphia VAMC, to treat his longstanding history of neck 
and upper extremity pain with right upper extremity weakness.  
Prior to that procedure, in November 2004, a VA magnetic 
resonance imaging (MRI) report revealed that he had "a 
clinical syndrome which could cause a cervical radiculopathy 
and arm pain on that basis.  

A July 2004 pre-operative note showed he had chronic neck and 
arm pain with cervical stenosis and foraminal stenosis, as 
indicated by MRI results.  The discharge summary for the 
operation shows that after the laminectomy, his right upper 
extremity improved, but his left upper extremity was notably 
weak.  An MRI performed the day after the operation showed no 
post-op hematoma, but did raise the issue of "some cord 
abnormality around the C4 level."  Subsequent to the 
procedure, VA treatment records document he experienced 
numbness and severe pain in his left hand, and a wound 
infection.  A September 2004 neurosurgery treatment record 
noted that he had a complication of worsening weakness in the 
left upper extremity.  This had led to loss of functional use 
in the left hand, causing him to be chronically disabled, 
including driving and work activities involving the use of 
his left upper extremity.  However, that September 2004 note 
also clearly indicated that he had cervical spinal cord 
damage existing prior to the operation.

The Board notes that a March 2005 VA compensation examination 
for his hand, thumb, and fingers was performed, albeit to 
address the severity of currently service-connected right 
hand disabilities, and not issues regarding his Section 1151 
claim for his left hand and arm.  The examiner opined that 
"the weakness I had noticed in all the muscles of both upper 
extremities is mainly related to the cervical radiculopathy 
and cervical spinal stenosis, rather than [in-service] injury 
to the second and third fingers [of the right hand]."  But, 
importantly, the opinion is not clear in its implications for 
a Section 1151 claim for his left hand and arm.  

Significantly, the March 2005 examiner failed to address 
whether:  (1) the July 2004 VA surgery resulted in additional 
disability to his left hand and/or arm; (2) and if there was 
additional disability to his left hand and/or arm, whether 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment; or (3) if the 
proximate cause of any additional disability to his left hand 
and/or arm was an event which was not reasonably foreseeable.  
Also, the examiner did not review the C-file, but only 
reviewed Lebanon VA Medical Center (VAMC) treatment records.  
The examiner did not have the opportunity to review highly 
relevant Philadelphia VAMC treatment records, especially 
including the July 2004 spinal operation report.  As such, 
the March 2005 VA examination was inadequate for purposes of 
deciding this Section 1151 claim.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

In this case, resolution of the veteran's claim requires 
medical opinion evidence, both with respect to whether the 
veteran suffered additional disability as a result of VA care 
or treatment, and if so, with respect to whether the VA care 
providers failed to exercise proper care in their treatment 
of the veteran.  Because no such evidence has been obtained, 
a remand is required.

Accordingly, this claim is REMANDED for the following 
development and consideration:  

1.  Obtain any additional records for 
VA treatment from the Philadelphia VAMC 
and Lebanon VAMC, and associate them 
with the claim folder.  Ask the veteran 
to identify any other recent treatment 
records for his left hand and arm, and 
take appropriate steps to obtain any 
additionally identified records.

2.  Schedule the veteran for an 
appropriate VA compensation 
examination.  The veteran is hereby 
advised that his failure to report for 
this scheduled VA examination, without 
good cause, may have adverse 
consequences on his claim.  The 
examination should include any 
necessary diagnostic testing or 
evaluation.  The veteran's VA claim 
folder and a copy of this remand must 
be made available to the examiner for 
review in connection with the 
examination.

After examining the veteran, and 
reviewing the claim folder and 
associated VA medical treatment 
records, especially those for the July 
2004 VA cervical laminectomy, the 
examiner should provide an opinion as 
to each of the following questions:

(a) Did the veteran suffer additional 
disability to the left hand and/or arm 
due to VA medical treatment and surgery 
in July 2004, and subsequent post-
surgical treatment?  If so, the 
additional disability incurred should 
be identified.  

(b) If the veteran has additional left 
hand and/or arm disability, was the 
proximate cause of the disability due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination?  Did VA exercise the 
degree of care that would be expected 
of a reasonable health care provider? 

(c) Is any additional left hand and/or 
arm disability due to an event that was 
not reasonably foreseeable?

A complete rationale must be provided 
for all conclusions.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran should be 
furnished a Supplemental Statement of 
the Case (SSOC), and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



